Title: From Thomas Jefferson to Albert Gallatin, 10 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Oct. 10. 08.
                  
                  I really think Cross ought to be immediately removed: the clearance in our possession is evidence enough of the fact. but are we provided with a successor.   Hook & Reed should I think be called on to shew cause why they should not be removed.   can there not be appeals from the decision of that judge?   I propose to appoint Benjamin Harrison Comr. of loans for Virginia if you approve of it, & wish to do it immediately to prevent the shoal of applications which will come on mr Page’s death which may be hourly expected. Affectte. salutns.
               